Citation Nr: 1630697	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  09-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for service-connected degenerative arthritis and disc disease of the lumbar spine with pars defect, prior to January 14, 2010, and greater than 20 percent since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service from March 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado, that granted entitlement to service connection for degenerative arthritis and disc disease of the lumbar spine with pars defect and assigned an initial 10 percent disability rating, effective December 18, 2002.  

In a March 2010 Supplemental Statement of the Case, the RO increased the Veteran's disability rating to 20 percent, effective January 14, 2010.  The Veteran has not expressed satisfaction with the higher rating.  This issue, thus, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In December 2014, the Veteran testified at a video conference hearing over which a Veterans Law Judge of the Board presided. A  transcript of that hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the Veterans Law Judge clarified the issue on appeal and inquired as to the severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing. The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In a correspondence dated in April 2016, the Veteran was informed that the Veterans Law Judge who conducted the December 2014 hearing was currently unavailable to participate in the decision.  The Veteran was offered the opportunity to be scheduled for an additional hearing, however, he did not reply within 30 days of the notice letter, thus, it is assumed that he does not wish to appear for an additional hearing.

This matter was previously before the Board in January 2015 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In this decision the Board discusses the applicability of Rice v. Shinseki, 22 Vet. App. 447 (2009) on the claim for an increased rating for the spine disability.  The matter of entitlement to a total disability rating based on individual unemployability for all service-connected disabilities is not currently developed for appeal.  To the extent that anything in the record could be construed as a claim of TDIU for all service-connected disabilities, that matter is referred to the RO for appropriate action.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  Prior to January 14, 2010,  the degenerative arthritis and disc disease of the lumbar spine with pars defect was not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less; or the combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasms or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis; incapacitating episodes of intervertebral disc syndrome; residuals of fractured vertebra; bony fixation; ankylosis; moderate limitation of motion; or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position. 

2.  From January 14, 2010, the degenerative arthritis and disc disease of the lumbar spine with pars defect has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome; residuals of fractured vertebra; bony fixation; ankylosis; severe limitation of motion; or lumbosacral strain with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 percent for degenerative arthritis and disc disease of the lumbar spine with pars defect prior to January 14, 2010, have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes  5242, 5243 (2015), Diagnostic Codes 5285, 5286, 5289, 5292, 5294, 5295 (as in effect prior to September 26, 2003). 

2.  The criteria for a disability rating greater than 20 percent for degenerative arthritis and disc disease of the lumbar spine with pars defect from January 14, 2010, have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes  5242, 5243 (2015), Diagnostic Codes 5285, 5286, 5289, 5292, 5294, 5295 (as in effect prior to September 26, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

This is an appeal arising from a grant of service connection in August 2008; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was remanded in January 2015 in order to 
obtain outstanding private treatment records from Memorial Hospital, and afford the Veteran a VA examination so as to assess the severity of his back disability.  Thereafter, he was notified to provide additional information regarding the 

requested private medical records in March 2015, however, he failed to provide any additional information.  The Veteran was afforded a VA examination in June 2015.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015). 

The Veteran's lumbar spine disability has been rated by the RO under Diagnostic Code 5242 which provides the criteria for degenerative arthritis of the spine.  Disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the thoracolumbar spine provides that a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine 
is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. General Rating Formula, Note (2). 

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, pursuant to Diagnostic Code 5243, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the preceding 12 months.

 A 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the preceding 12 months. A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.

The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Diagnostic Code 5003 provides the rating criteria for degenerative arthritis and requires that the disability be established by X-ray findings to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

As indicated above, this is a claim for an increased disability rating following the initial grant of service connection in August 2008.  The Veteran, however, had filed his initial claim for service connection in December 2002.  Some of the criteria for evaluating disabilities of the spine were amended effective as of September 26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003) (codified at 38 C.F.R. § 4.71a ). Where a law or regulation changes after a claim has been filed, but before the administrative appeal process has been concluded, the Board considers both the former and the current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  The effective-date rule established by 38 U.S.C.A. § 5110(g), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  The Veteran does get the benefit of having both the old regulation and the new regulation considered for the period after the change was made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2015). 

Prior to September 26, 2003, Diagnostic Code 5285 provided that a 100 percent disability rating is warranted for residuals of fracture of the vertebra with cord involvement, bedridden, or requiring long leg braces.  The schedule notes that special monthly compensation should be considered; and with lesser involvements rate for limited motion, nerve paralysis.  A 60 percent disability rating is warranted for residuals of fracture of the vertebra without cord involvement; abnormal mobility requiring neck brace (jury mast).  The schedule also provides that in other cases, rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  It is noted that both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior to September 26, 2003). 

Diagnostic Code 5286 provided that a 100 percent disability rating is warranted for complete bony fixation of the spine in an unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type).  A 60 percent disability rating is warranted for complete bony fixation (ankylosis) of the spine in a favorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective prior to September 26, 2003). 

Under Diagnostic Code 5289, a maximum 50 percent disability rating is warranted for unfavorable ankylosis of the lumbar spine.  A 40 percent disability rating is warranted for favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2003) (effective prior to September 26, 2003).

Under Diagnostic Code 5292, a 40 percent disability is warranted for severe limitation of motion of the lumbar spine; a 20 percent disability rating is warranted for moderate limitation of motion; and a 10 percent disability rating is warranted for slight limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective prior to September 26, 2003).

Diagnostic Code 5294 addresses sacro-iliac injury and weakness, and Diagnostic Code 5295 addresses lumbosacral strain.  Each provide that a 40 percent disability rating is warranted for severe lumbosacral strain, with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.  A 20 percent disability rating is warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  A lumbosacral strain with characteristic pain on motion warrants a 10 percent disability rating.  When there is a lumbosacral strain that is slight, manifested by subjective symptoms, a noncompensable disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) (effective prior to September 26, 2003).

Prior to January 14, 2010

The Veteran's low back disability has been rated as 10 percent disabling from the effective date of service connection until January 13, 2010.

A VA examination report dated in April 2003 shows that the Veteran indicated that he had last been employed as a carpenter in January 2002, and that because of his back, he was no longer able to continue with this type of work.  He described ongoing back pain for which he would see a chiropractor.  He indicated that sitting for two to three hours was okay, but longer would result in back pain.  He could stand for 10 minutes only, and then would have to sit down.  Stooping and crouching were extremely difficult and would result in pain.  He could ascend stairs without much problem, and could push and pull a vacuum slowly.  Forward bending appeared to be very functional.  He did not get much trouble with forward bending.  The rest of his discomfort was said to come on with lateral movement side-to-side and rotation of the hip area.  Physical examination revealed flexion limited to 95 degrees, extension limited to 35 degrees, left and right lateral bending limited to 40 degrees each, and left and right lateral rotation limited to 35 degrees each.  Repetitive testing did not reveal any weakened movement, excess fatigability, or incoordination.  There was some slightly increased pain with motion, but nothing significant.  He did not report any flare-ups.  The diagnosis was chronic lumbar strain, associated underlying degenerative disease.  Magnetic resonance imaging (MRI) studies had shown osteophyte encroachment of L4 right down to S1 with some spondylolisthesis of L5 on S1.  There was no evidence of neurological deficit.  Repetitive testing did not affect functionality in any way.

A VA examination report dated in July 2008 shows that the Veteran reported experiencing pain, fatigue, and stiffness for which he would take medication and would undergo chiropractic care on a regular basis which was helpful.  There was no sciatica or lower extremity numbness, tingling, weakness, or pain.  Symptoms were said to be intermittent and did not radiate to the lower extremities.  He was able to function in his usual occupation, working in a physically demanding job as a carpenter.  He missed no days from work in the preceding 12 months as a result of back pain.  Physical examination revealed flexion limited to 75 degrees, extension limited to 25 degrees, left and right lateral bending limited to 25 degrees each, and left and right lateral rotation limited to 25 degrees each.  There was mildly increased pain with repetitive resisted motion, resisted extension, but not with resisted flexion.  The examiner added that there was an additional five degree range of motion loss in lumbar extension with repeated testing.  Neurological examination was within normal limits.  X-rays revealed degenerative disc disease in the lower lumbar spine with L5-S1 spondylolisthesis.  The diagnosis was degenerative arthritis and disk disease of the lumbar spine, with pars defect.

After careful review of the evidence of record prior to January 14, 2010, the Board finds no basis for the assignment of an increased disability rating.  In this regard, incapacitating episodes of disc disease are neither shown, nor have such been alleged at any time during this period on appeal.  Thoracolumbar forward flexion has consistently been greater than 30 degrees.  In fact, forward flexion was 95 degrees at on VA examination in April 2003, and 75 degrees in July 2008.  Moreover, there was no additional loss of motion with repetitive use in April 2003, and only an additional five degrees of loss of motion in July 2008.  Combined range of motion on examination was consistently greater than 120 degrees.
In considering the Veteran's symptoms under the rating criteria in effect prior to September 26, 2003, the low back disability was not manifested by residuals of fractured vertebra; bony fixation; anlylosis; moderate limitation of motion; or lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.

The medical evidence of record during this time period on appeal did not show bladder or bowel impairment related to the low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Separate disability ratings have been awarded for radiculopathy of the lower extremities, beginning in November 2009, and those ratings are not currently before the Board.  There is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased disability rating for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion testing.  The Board also observes that the Veteran's range of motion in his spine is limited by pain, and takes note of the VA examination reports which demonstrate that repetitive use yielded pain, but no more than an additional five percent loss of range of motion.  

For the above reasons, the disability picture presented prior to January 14, 2010, does not warrant a disability rating in excess of 10 percent for the Veteran's service-connected degenerative arthritis and disc disease of the lumbar spine with pars defect.

Beginning January 14, 2010

The Veteran's low back disability has been rated as 20 percent disabling, effective as of January 14, 2010.

A VA examination report dated in January 2010 shows that the Veteran reported experiencing bilateral intermittent numbness to the toes of the right and left foot.  He indicated that he was taking medication for his pain, but denied any incapacitating episodes of back pain requiring physician-ordered bed rest.  He described low grade pain and spasms, but denied fatigue or weakened movement.  Physical examination revealed that gait was reciprocal and symmetrical.  He did not use any assistive devices for ambulation.  He was able to heel walk, toe walk, and tandem gait.  There was no difficulty arising from the chair or changing positions on the examination table.  Range of motion testing showed forward flexion at 40 degrees, decreased to 35 degrees following repeat testing due to painful motion.  
Extension was limited to 25 degrees with pain at end of motion, left and right lateral bending was limited to 10 degrees each, and left lateral rotation was limited to 25 degrees with right lateral rotation limited to 20 degrees.  There was no weakness, impaired endurance, incoordination, or instability.  X- ray results noted stable examination without vertebral body compression injury.  The diagnosis was lumbosacral spine degenerative arthritis and degenerative disk disease with pars defect, Grade 1 spondylolisthesis of L5 on S1, with intermittent bilateral L5 and S1, leg radiculopathy and decreased sensation to pin prick at L5, S1 dermatomal distribution on examination, most likely due to the back, with limited motion.  The examiner added that because of the service-connected disability, the Veteran's functional activities were limited or restricted mainly due to painful motion.  He was able to sit for an hour, stand for an hour, walk ad lib, and lift only 10 pounds. He could not work on construction which required high physical demands, however, sedentary employment may be feasible with frequent changes in position.

During the December 2014 Board hearing, the Veteran testified that over the course of the period on appeal, he had been experiencing low back pain, and limited motion, impacting his ability to bend over.  He described that when sitting, he would have to get up after an hour.  He would treat his symptoms with pain medication.  He added that he would experience flare-ups of pain that would range from eight and a half to nine on a scale of 10.  He did not have any incapacitating episode where a doctor prescribed bed rest, however, he did note that he would have episodes where he would put himself to bed overnight.  He also indicated that he could no longer work as a carpenter, but that he was obtaining a Master's Degree in social work so as to engage in sedentary vocation. 

A VA examination report dated in June 2015 shows that the Veteran reported daily back pain that he estimated to be a three on a scale of 10, that would flare-up to a 10 approximately once or twice per month.  His symptoms would be aggravated with sudden twisting or sitting over two hours, but not by lifting or carrying.  The pain did not radiate to either leg, but he did have numbness in the lower extremities.  Physical examination revealed flexion limited to 50 degrees, extension limited to 20 degrees, left and right lateral bending limited to 20 degrees each, and left and right lateral rotation limited to 20 degrees each.  Repetitive testing did not reveal any additional loss of function or range of motion.  There was also no pain, weakened movement, excess fatigability, or incoordination with repeated use.  There were no guarding or muscle spasms.  There was mild radiculopathy to the left lower extremity.  There was no ankylosis.  The Veteran did have intervertebral disc syndrome, but there were no episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician over the preceding 12 months.  He would occasionally ambulate with the use of a cane.  There was no thoracic vertebral fracture with loss of 50 percent of more of height.  A May 2013 MRI study was said to have shown moderate degenerative disc changes at
multiple levels and central disc herniation at L4-5.  The examiner indicated that the Veteran's back disability did not impact his ability to work.  Depressed reflexes were said not to correlate with any radicular pattern but rather were due to his muscle relaxant and large body habitus.  

After careful review of the evidence of record beginning January 14, 2010, the Board finds no basis for the assignment of an increased disability rating.  In this regard, intervertebral disc syndrome, while shown, was not said to have resulted in any incapacitating episodes requiring physician prescribed bed rest.  Thoracolumbar forward flexion has consistently been between 30 degrees and 60 degrees.  Specifically, in January 2010, it was 40 degrees, and in June 2015, it was 50 degrees.  Moreover, there was no additional loss of motion with repetitive use in June 2015, and only an additional five degrees of loss of motion in January 2010.  Combined range of motion on examination was consistently greater than 120 degrees.  Further considering the relevant rating criteria, there was no muscle spasm or guarding shown on either examination, and the spine was not ankylosed.

In considering the Veteran's symptoms under the rating criteria in effect prior to September 26, 2003, the low back disability was not manifested by residuals of fractured vertebra; bony fixation; anlylosis; severe limitation of motion; or severe lumbosacral strain, with a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing with irregularity of joint space, or some of the above with abnormal mobility on forced motion.

The medical evidence of record during this time period on appeal did not show bladder or bowel diagnoses related to the low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  As noted above, separate disability ratings have been awarded for radiculopathy of the lower extremities, beginning in November 2009, and those ratings are not currently before the Board.  There are no other neurological changes related to the service-connected back disability that would warrant an additional separate disability rating.

The Board has also considered the provisions of 38 C.F.R. § 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased disability rating for the Veteran's service-connected low back disability since January 14, 2010, is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent disability rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion testing.  The Board also observes that the Veteran's range of motion in his spine is limited by pain, and takes note of the VA examination reports which demonstrate that repetitive use yielded pain, but no more than an additional five percent loss of range of motion.
  
For the above reasons, the disability picture presented since January 14, 2010, does not warrant a disability rating in excess of 20 percent for the Veteran's service-connected degenerative arthritis and disc disease of the lumbar spine with pars defect.

The Board also acknowledges assertions made by the Veteran throughout the appeal indicating that he is limited in his day-to-day activities as a result of his spine disability.  Although the Veteran has been found to exhibit pain and some additional loss of range of motion on repetitive use, the VA examiners have consistently indicated that the factors contributing to the Veteran's functional loss did not significantly impair his functional ability during a painful flare-up or upon repetitive motion.  Furthermore, the VA examiner in June 2015 concluded that the disability was not manifested by pain, weakened movement, excess fatigability, or incoordination with repeated use; there were no guarding or muscle spasms; and the disability did not impact the Veteran's ability to work. As such, the Board finds that the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned disability ratings under Diagnostic Code 5242.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish symptoms that would warrant an increased disability rating.  Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's low back disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The degree of function loss in the Veteran's spine is not sufficient to preclude him from working.  At the June 2015 VA examination, it was noted that the back disability did not have an impact on the Veteran's ability to work.  A clear preponderance of the evidence is against a finding that service-connected back disability warranted a TDIU at any time during the appeal period.



ORDER

An initial disability rating greater than 10 percent for service-connected degenerative arthritis and disc disease of the lumbar spine with pars defect, prior to January 14, 2010, and greater than 20 percent since then, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


